Case: 15-15625   Date Filed: 10/13/2016   Page: 1 of 4


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-15625
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 0:15-cr-60205-WJZ-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                   versus

PEREZ MANUEL PEGUERO,
a.k.a. Alexander Marcelino Perez-Sanchez,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (October 13, 2016)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-15625     Date Filed: 10/13/2016    Page: 2 of 4


      Manuel Perez-Peguero appeals his 46-month sentence, imposed at the low

end of the advisory guideline range, after pleading guilty to one count of illegal

reentry after removal, in violation of 8 U.S.C. § 1326(a). On appeal, Perez-

Peguero argues that the District Court abused its discretion because his 46-month

sentence was substantively unreasonable. He argues that the PSI contained no

description of his role in a prior drug trafficking conviction that caused a 16-level

increase in his offense level, and that the Court “ignored, or failed to adequately

consider” his argument for a downward variance. After careful review, we affirm.

      Perez-Peguero is a native and citizen of the Dominican Republic. He has

been removed from the United States on three occasions prior to arrest in the

present case. Previously, he had been removed following a felony drug trafficking

conviction. Perez-Peguero’s guideline range at sentencing was 46-57 months. He

moved the District Court for a downward variance, arguing that he should only be

sentenced to imprisonment for 30 months. The District Court heard argument on

the motion, and, after stating that it considered “statements by all the parties” and

undertook “a complete review of the entire presentence report which contains the

advisory guideline computation and range,” sentenced Perez-Peguero to 46 months

imprisonment. The District Court asked whether Perez-Peguero objected to the

sentence, and he did not.




                                           2
               Case: 15-15625     Date Filed: 10/13/2016    Page: 3 of 4


      Ordinarily, we review the reasonableness of a sentence for abuse of

discretion. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591, 169 L. Ed.
2d 445 (2007). However, we review sentencing arguments raised for the first time

on appeal for plain error. United States v. Barrington, 648 F.3d 1178, 1195 (11th

Cir. 2011). Plain error occurs when the district court (1) made an error; (2) that

error is plain or obvious; (3) the error affects a substantial right of the defendant;

and (4) the error “seriously affects the fairness, integrity, or public reputation of the

judicial proceedings.” United States v. Raad, 406 F.3d 1322, 1323 (11th Cir.

2005).

      Because Perez-Peguero failed to object to his sentence, we review it for

plain error. Perez-Peguero mainly challenges the sufficiency of the District

Court’s explanation regarding his sentence. The district court is required to

consider all the factors contained in 18 U.S.C. § 3553(a) and decide whether the

factors support the sentence. United States v. Pugh, 515 F.3d 1179, 1191 (11th

Cir. 2008). However, the district court sufficiently addresses the § 3553(a) factors

when it acknowledges that it has considered the factors and the defendant’s

arguments. United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

When imposing a sentence, the court need not “articulate his findings and

reasoning with great detail.” United States v. Irey, 612 F.3d 1160, 1195 (11th Cir.

2010) (en banc).


                                           3
              Case: 15-15625     Date Filed: 10/13/2016    Page: 4 of 4


      Here, the lack of explicit explanation was not an error, plain or otherwise,

because the Court heard and acknowledged Perez-Peguero’s argument and stated

that it had considered the statements of the parties and the § 3553(a) factors. See

Gonzalez, 550 F.3d at 1324. The Court was required to do no more. See Irey, 612
F.3d at 1195. Moreover, Perez-Peguero waived the right to object to the contents

of the PSI on appeal because he did not raise a clear and specific objection to it at

sentencing. United States v. Ramirez-Flores, 743 F.3d 816, 824 (11th Cir. 2014);

United States v. Bennett, 472 F.3d 825, 832 (11th Cir. 2006). Thus, Perez-Peguero

has not shown that his sentence was unreasonable on that basis.

      Had Perez-Peguero attacked the substantive reasonableness on some other

basis, the argument likely would have failed. Two key elements of his sentence

indicate that it was reasonable. First, we ordinarily expect a sentence falling within

the guideline range to be reasonable. United States v. Hunt, 526 F.3d 739, 746

(11th Cir. 2008). Second, a sentence imposed well below the statutory maximum

penalty is another indicator of a reasonable sentence. See Gonzalez, 550 F.3d at

1324. Perez-Peguero’s 46-month sentence was less than half of the statutory

maximum of 120 months and was the lowest sentence recommended in his

guideline range. Therefore, the district court did not abuse its discretion in

imposing a 46-month sentence. Accordingly, Perez-Peguero’s sentence is

      AFFIRMED.


                                          4